EXAMINERS’ STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art of record herein does not show or teach the edges of the yoke extending beyond the edges of the magnet in both the first direction and second direction as recited in these claims and in combination with the other features of these claims.  Regarding claims 11 and 12, the prior art of record herein does not show or teach the recited relationship and contact between the yoke and the magnet in combination with the other features of these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/KENNETH WHITTINGTON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        




Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                            

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992